Citation Nr: 0815099	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-28 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to May 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the record and finds that additional 
development is required in the present case.  Specifically, 
the veteran submitted a letter in January 2007 requesting a 
hearing before the Board. A hearing was scheduled; however, 
in a letter received by the Board in May 2007, he requested 
that the hearing be postponed due to a scheduled surgery on 
that date.  

The Board rescheduled the veteran's hearing for September 
2007.  In a letter received by the RO prior to the hearing, 
he requested that the hearing be postponed or changed to a 
video conference.  He stated in his letter that he was unable 
to travel to the scheduled in-person hearing because of 
health complications.  This hearing has not yet been 
rescheduled. Moreover, the record does not indicate that he 
has withdrawn his hearing request.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted to 
determine whether a hearing before a 
Veterans Law Judge should be scheduled at 
the RO (either in-person or via 
videoconference) or at the Board in 
Washington, DC. 

2.  Based on the veteran's preference, he 
should then be scheduled for a hearing.  
The veteran should be notified of the 
date, time and place of such a hearing by 
letter mailed to his current address of 
record, with a copy sent to his 
representative. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



